Per Curiam.
— The cause has been submitted without an argument in support of the assignments of error. We have, however, examined them, and are not of opinion they are well taken. The answers to the cross-bill, which were stricken from the file, are not embodied in the record ; and, in their absence, we can not say that the chancellor erred in striking them out. *146They may have been scandalous and impertinent, or, it may be, filed after a decree pro confesso had been obtained, without the leave of the court. All reasonable presumptions are indulged to support a judgment or decree; intendments are not made for its reversal. The same remark ma,y be made as to the refusal of the chancellor to allow answers to be filed. If a decree pro confesso had been rendered against the defendants (which seems to be the case), it could be set aside only on filing full and complete answers; and, if necessary to support the ruling of the chancellor, the answers not being introduced into the record, we must presume they were rejected because in this respect insufficient. There is nothing requiring notice in the other assignment of error.
Affirmed.
Stone, J., not sitting.